Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 1 of 42 PagelD: 1

JS.44 (Rev. 09/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ALCAN ZASACR® BRENT GARRETT, JAMES JONES, RANDY DEFENDANTS

ROBBIE, BRITTANY FUNK, individually and on behalf of ail others
similarly situated
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Michael M. Weinkowitz, Esquire, Levin Sedran & Berman LLP, 510
Walnut Street, Suite 500, Philadelphia, PA 19106; (215) 592-1500

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01 US. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 0G 1 Incorporated or Principal Place o4 4
of Business In This State
G2 US. Government &4 Diversity Citizen of Another State (X2  O 2 Incorporated and Principal Place gos a5
Defendant (indicate Citizenship of Parties in ltem [1]) of Business In Another State
‘ Citizen or Subject of a O03 O 3. Foreign Nation o6 oO6
Foreign Country

 

 

SUIT (Place an '

IV. NA ” in One Box Only)

  

TURE OF

     

   
    

  
   

Click h

            

 

    

       

  

  
 

 

 

        
 

  
   

    

     

     

    

 

 

 

 

 

ONTRACT BAN EHE ‘ATUTES
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0) 375 False Claims Act
O 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
CG 140 Negotiable Instrument Liability © 367 Health Care/ 0 400 State Reapportionment
J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY Ts O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury OG 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 1 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal , © 835 Patent - Abbreviated O) 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [! LABOR mu AL SECUR &)0 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
O 160 Stockholders’ Suits (K 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) 0 485 Telephone Consumer
© 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations GO 864 SSID Title XVI 490 Cable/Sat TV
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act GC 865 RSI (405(g)) C1 850 Securities/Commodities/
© 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpracti Leave Act O) 890 Other Statutory Actions
REAL PROPERTY CTVITE RIGHTS: Pp) : £10 790 Other Labor Litigation [= FEDERAL TAX SUITS 0 891 Agricultural Acts
O 210 Land Condemnation OG 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement QO 870 Taxes (U.S, Plaintiff © 893 Environmental Matters
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) CO) 895 Freedom of Information
O 230 Rent Lease & Ejectinent 0 442 Employment OG 510 Motions to Vacate O 871 IRS—Third Party Act
O 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 DO 896 Arbitration
© 245 Tort Product Liability Accommodations 1 530 General O 899 Administrative Procedure
O 290 All Other Real Property C445 Amer. w/Disabilities -] C1 535 Death Penalty : _CIMMIGRATI Act/Review or Appeal of
Employment Other: 0 462 Naturalization Application Agency Decision
C446 Amer. w/Disabilities -] 0 540 Mandamus & Other [© 465 Other Immigration OG 950 Constitutionality of
Other OF 550 Civil Rights Actions State Statutes
O 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
1 Original 12 Removed from ( 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

28 USC 1332(d)(2)

Brief description of cause: .
Plaintiff is bringing a class action on behalf.of consumers who purchased 2015-2018 Subaru Foresters

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN (A CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VILL RELATED CASE(S) see
IF ANY (Bee instructions) ae DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
03/16/2020 /s/ Michael M. Weinkowitz

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 2 of 42 PagelD: 2

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of New Jersey

ALLAN ZABACK, et al., individually and on behalf of
all others similarly situated

Plaintiff

Vv. Civil Action No.

SUBARU OF AMERICA, INC.

 

Nee es ea ee ee es

Defendant

SUMMONS IN A CIVIL ACTION

To! (Defendant’s name and address) Subaru of America, inc.
One Subaru Drive
Camden, NJ 08103

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael M. Weinkowitz, Esquire

Levin Sedran & Berman LLP
510 Walnut Street, Suite 500
Philadelphia, PA 19106

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 03/16/2020

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 3 of 42 PagelD: 3

AO 440 (Rev, 12/09) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any)

 

was received by me on (date)

1 I personally served the summons on the individual at (place)

 

on (date) -or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
C1 I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
on (date) ; or
(J I returned the summons unexecuted because > or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 4 of 42 PagelD: 4

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

ALLAN ZABACK, BRENT GARRETT, Case No.:
JAMES JONES, RANDY ROBBIE,
BRITTANY FUNK, individually and on

behalf of all others similarly situated, CLASS ACTION COMPLAINT
Plaintiff, JURY TRIAL DEMANDED
v.

SUBARU OF AMERICA, INC.,

Defendant.

 

 

Plaintiffs Allan Zaback, Brent Garrett, James Jones, Randy Robbie, and Brittany Funk
(“Plaintiffs”) on behalf of themselves and all other similarly situated, bring this class action against
Defendant, Subaru of America, Inc. (“Subaru” or “Defendant”) for breach of warranty, fraud,
unjust enrichment, and unfair and deceptive trade practices arising from the defective design and
manufacture of 2017-2019 Subaru Foresters and Outbacks (‘Class Vehicles”) which causes the
windshields to frequently, easily, and spontaneously chip, crack, or shatter (“Defect’’). Plaintiffs
allege the following based on personal knowledge as to their own acts and on the investigation
conducted by counsel as to all other allegations:

JURISDICTION AND VENUE

1. This Court has subject-matter jurisdiction pursuant to the Class Action Fairness
Act, 28 U.S.C. § 1332(d) because (1) the matter in controversy exceeds the sum or value of
$5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members

of the Class who are diverse from Defendant, and (4) there are more than 100 Class members. This

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 5 of 42 PagelD: 5

Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367 because
they form part of the same case or controversy as the claims within the Court’s original jurisdiction.
2. This Court has general personal jurisdiction over Defendant because Defendant’s
principal place of business is in New Jersey.
3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant is a resident of New Jersey.

PARTIES
4, Plaintiff Allan Zaback is a citizen and resident of Wilmington, Delaware.
5. Plaintiff Brent Garrett is a citizen and resident of Louisville, Kentucky.
6. Plaintiff James Jones is a citizen and resident of Durham, North Carolina.

7. Plaintiff Randy Robbie is a citizen and resident of Chicago, Illinois.

8. Plaintiff Brittany Funk is a citizen and resident of Chesterton, Indiana.

9, Defendant Subaru of America, Inc. is a Delaware corporation with a principal place
of business in Camden, New Jersey. Subaru of America, Inc. designs, markets, and sells vehicles,
including the Class Vehicles, throughout the United States. Subaru of America, Inc. is a subsidiary
and the United States distributor of Subaru Corporation, a Japanese corporation.

PLAINTIFFS’ EXPERIENCES
Allan Zaback

10. Plaintiff Zaback, a resident of Delaware, purchased a new 2019 Subaru Forester.

ll. Plaintiff's Class Vehicle was designed, advertised, marketed, offered for sale, and
sold by Defendant.

12. Mr. Zaback purchased his Class Vehicle without any knowledge of the Defect.

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 6 of 42 PagelD: 6

13. Mr. Zaback exercised reasonable care and followed all safety, maintenance, and
operating instructions with regard to his Class Vehicle.

14.‘ Plaintiffs first cracked windshield occurred at 3,000 miles from the windshield’ s
contact with a small stone or gravel on the road.

15. The cracked windshield was not covered under his vehicle’s warranty.

16. Mr. Zaback paid out-of-pocket to his insurance company a deductible of $500 to
replace the windshield.

17. Plaintiffs windshield cracked for a second time at 12,900 miles from the
windshield’s contact with a small stone or gravel on the road.

18. The cracked windshield was not covered under his vehicle’s warranty.

19. | Mr. Zaback again paid out-of-pocket to his insurance company a deductible of $500
to replace the windshield.

20. Mr. Zaback paid out-of-pocket for the replacement of two windshields. He has
never received a reimbursement from Subaru.

21. Had Mr. Zaback known of the Defect at the time of sale, he would not have
purchased the vehicle or paid less for it to account for the defect.

Brent Garrett

22. Plaintiff Garrett, a resident of Kentucky, purchased a new 2019 Subaru Outback in
North Carolina in July 2019.

23. Mr. Garrett’s Class Vehicle was designed, advertised, marketed, offered for sale,
and sold by Defendant.

24. Plaintiff purchased his Class Vehicle without any knowledge of the Defect.

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 7 of 42 PagelD: 7

25. Mr. Garrett exercised reasonable care and followed all safety, maintenance, and
Operating instructions with regard to his Class Vehicle.

26. Plaintiff's first cracked windshield occurred at 1,500 miles from the windshield’s
contact with a small stone that quickly produced a crack across the windshield.

27. The cracked windshield was partly covered by his vehicle’s warranty, but Mr.
Garrett paid out-of-pocket a $100 deductible for the first replacement.

28. Less than two months later, Plaintiff Garrett suffered his third cracked windshield.

29. Mr. Garrett has paid out-of-pocket for three windshield replacements. He has never
received a reimbursement from Subaru.

30. Had Mr. Garrett known of the Defect at the time of sale, he would not have
purchased the vehicle or paid less for it to account for the defect.

James Jones

31. Plaintiff Jones, a resident of North Carolina, purchased a new 2017 Subaru
Outback.

32. Plaintiff's Class Vehicle was designed, advertised, marketed, offered for sale, and
sold by Defendant.

33. Plaintiff purchased his Class Vehicle without any knowledge of the Defect.

34, Mr. Jones exercised reasonable care and followed all safety, maintenance, and
operating instructions with regard to his Class Vehicle.

35. Plaintiffs windshield spontaneously cracked at 6,000 miles, possibly from freezing
temperatures.

36. The cracked windshield was not covered under his vehicle’s warranty.

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 8 of 42 PagelD: 8

37. Plaintiff paid out-of-pocket to his insurance company a deductible of $348 to _
replace the windshield.

38. Mr. Jones has paid out-pocket for one windshield replacement. He has never
received a reimbursement from Subaru.

39. | Had Mr. Jones known of the Defect at the time of sale, he would not have purchased
the vehicle or paid less for it to account for the defect.

Randy Robbie

40. Plaintiff Robbie, a resident of Illinois, purchased a new 2017 Subaru Forester.

41. Plaintiff's Class Vehicle was designed, advertised, marketed, offered for sale, and
sold by Defendant.

42. Plaintiff purchased his Class Vehicle without any knowledge of the Defect.

43. Mr. Robbie exercised reasonable care and followed all safety, maintenance, and
operating instructions with regard to his Class Vehicle.

44, Plaintiffs first windshield cracked one week after purchase for unknown causes.

45. | The cracked windshield was not covered under his vehicle’s warranty.

46. Mr. Robbie paid $120 out-of-pocket to replace the windshield.

47. Plaintiff's windshield cracked a second time at 20,000 miles for unknown causes.

48. The cracked windshield was not covered under his vehicle’s warranty.

49. Mr. Robbie again paid out-of-pocket to replace the windshield.

50. Mr. Robbie has paid out-of-pocket for two windshield replacements. He has never
received a reimbursement from Subaru.

51. Had Mr. Robbie known of the Defect at the time of sale, he would not have

purchased the vehicle or paid less for it to account for the defect.

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 9 of 42 PagelD: 9

Brittany Funk
52. Plaintiff Funk, a resident of Indiana, purchased a new 2019 Subaru Forester on June
2019 for $29,500.
53. Plaintiff's Class Vehicle was designed, advertised, marketed, offered for sale, and
sold by Defendant.
54. Plaintiff purchased her Class Vehicle without any knowledge of the Defect.
55, Ms. Funk exercised reasonable care and followed all safety, maintenance, and
operating instructions with regard to her Class Vehicle.
56. Plaintiff's first cracked windshield occurred at 14,000 miles from unknown causes.
57. The cracked windshield was not covered under her vehicle’s warranty.
58. Ms. Funk is in the process of paying out-of-pocket to her insurance company a
deductible of $500 to replace the windshield.
59. Ms. Funk has paid out-of-pocket for one windshield replacement. She has never
received a reimbursement from Subaru.
60. Had Ms. Funk known of the Defect at the time of sale, he would not have purchased
the vehicle or paid less for it to account for the defect.
FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS
61. | Numerous complaints submitted by owners of the Class Vehicles on the National
Highway Traffic Safety Administration (‘NHTSA”) website confirm the extent of the Defect, and
many demonstrate that Subaru had prior knowledge of the Defect before selling to Plaintiffs,
including:
a. 2017 Subaru Outback: STAR CRACK IN WINDSHIELD DISCOVERED
STATIONARY (IN CARPORT) THE DAY AFTER PURCHASING THE

VEHICLE (ODOMETER READING 200 MILES), LOCATION OF CRACK
SLIGHTLY ABOVE WIPER BLADE ON PASSENGER SIDE. IMPACT

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 10 of 42 PagelD: 10

STRIKE THE SIZE OF A PINHEAD. THE DAMAGE IS CHARACTERISTIC
OF PRIOR MODEL YEARS 2015 AND 2016 IN WHICH THE
MANUFACTURER INITIATED RECALLS. IT IS APPARENT THIS
PROBLEM CONTINUES AND HAS YET TO BE RESOLVED.

b. 2017 Subaru Outback: OUR WINDSHIELD BEGAN SLOWLY CRACKING
STARTING AT THE BASE OF THE DRIVER SIDE FRONT WINDOW. IT
BEGAN AT THE BOTTOM EDGE (HEAT STRIP) AND MOVED HALF UP
THE WINDSHIELD BEFORE WE REPLACED. COST $569 FOR OEM
WINDSHIELD. SUBARU DEALER DENIED THE WARRANTY CLAIM,
WHILE ADMITTING A PROBLEM WITH EARLIER VERSIONS THAT
YEAR’S OUTBACK.

c. 2017 Subaru Outback: WINDOW CRACKED BUT WAS NOT HIT WITH
ANYTHING. CRACK APPEARED ON THE DRIVERS SIDE, HALFWAY
DOWN THE WINDSHIELD, AND OBSTRUCTS VIEW OF THE DRIVER.
CAR HAS LESS THAN 1600 MILES ON IT. DEALER STATED IT WAS NOT
COVERED AS A DEFECT AND WE ARE ON OWN OWN TO REPLACE IT.
THERE ARE NUMEROUS COMPLAINTS OF SUBARU OUTBACK
WINDSHIELDS CRACKING BECAUSE THEY ARE TO THIN. DANGEROUS
TO DRIVE DUE TO VISIBILITY ISSUES.

d. 2017 Subaru Outback: WINDSHIELD HAD INTERNAL CRACKING
DEVELOPED WHERE RIGHT UNDER REAR VIEW MIRROR MOUNTING
AREA. NO PHYSICAL CONTACT BUT THE CAR WAS PARKED HOT
OUTSIDE FOR 3 DAYS AND DEFECT HAPPENED. INITIALLY REAR VIEW
MIRROR WAS STILL ON WINDSHIELD BUT AFTER SEVERAL DAYS
DRIVE, IT FELL DOWN. IT IS DEFINITELY SAFETY RELATED DEFECT.

e. 2017 Subaru Outback: I HAVE A 2017 SABARU OUTBACK WITH THE
EYESIGHT SYSTEM. IN LATE JULY 2017 I HAD TO REPLACE A
WINDSHIELD WHEN I GUESS A PEBBLE HIT AND IT IMMEDIATELY
SPREAD A LARGE CRACK THAT OVER NEXT FEW DAYS COVERED
ENTIRE WINDSHIELD. $678.80 + HALF DAY OF WORK LOST. ON 9/27/17
AS I WAS GOING ABOUT 10 MPH ENTERING HIGHWAY I HEARD TWO
POPCORN POPS - NOTHING HIT THE WINDSHIELD- LOOKED OVER,
AND THE SAME TYPE CRACK APPEARED STARTING AT EDGE OF
WINDOW. THIS HAS SPREAD OVER LAST FEW DAYS TO COVER MOST
OF TEH WINDSHIELD. WHEN THE WINDSHIELD REPLACED IN JULY
2017, A LADY WAITING THERE TOLD ME THAT HER 2016 OUTBACK
WINDSHIELD HAD BEEN REPLACED THREE (3) TIMES ALREADY. THIS
IS AN EXPENSIVE CONSUMER DEFECT WHICH SABARU REFUSES TO
ACKNOWLEDGE, AND THEY WILL NOT COVER TEH WINDSHIELD
UNDER THE VEHICLE WARRANTY.

f. 2017 Subaru Outback: PURCHASED A 2015 OUTBACK AND EXPERIENCED
4 CRACKED WINDSHIELDS IN AN 18 MONTH PERIOD. TRADED THE

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 11 of 42 PagelD: 11

CAR IN FOR A 2017 OUTBACK HOPING THEY FIXED THE DESIGN FLAW.
NOW 6 MONTHS AFTER 2017 OUTBACK PURCHASE AN OUTRAGEOUS
CRACK FORMED ON THIS NEW VEHICLE. ALL 5 CRACKS BEGAN NOT
FURTHER THAN 2 TO 3 INCHES FROM THE FRAME. SO 5 CRACKED
WINDSHIELDS IN A 2 YEAR PERIOD FROM SUBARU OUTBACK.
AUTOMOBILES. THE DEALERSHIP AND MANUFACTURER NEVER
WOULD ACKNOWLEDGE THAT THERE ARE SO MANY OTHER PEOPLE
EXPERIENCING THIS PROBLEM. SOMETIMES THE CRACK WOULD
APPEAR SPONTANEOUSLY, SOMETIMES IT ACTUALLY SOUNDED LIKE
CRACKLING SOUNDS HAPPENING IN FRAME AND MAYBE (?) ONE
TIME THERE MIGHT HAVE BEEN A SMALL PEBBLE HIT THE
WINDSHIELD. TWICE I WASN’T EVEN DRIVING THE VEHICLE.
IMPEDES VISION. DISTRACTS DRIVER.

g. 2017 Subaru. Forester) BOUGHT NEW FORESTER IN MAY _ 2017.
WINDSHIELD CRACKED @ JULY 2017. REPLACEMENT CRACKED
OCTOBER 2017. SUBARU DENIED COVERAGE BOTH TIMES. FIRST
WINDSHIELD I WAS MOVING ON HIGHWAY BUT UNAWARE OF BEING
STRUCK BY ANYTHING. IT WAS NEARLY 100 DEGREES OUTSIDE AND
AC WAS ON NICE 68 DEGREES. SECOND WINDSHIELD APPEARED TO
CRACK WHILE PARKED IN GARAGE. SECOND WINDSHIELD LEAKED.
CRACK IS NEAR WHERE LEAK WAS “FIXED.”

h. 2017 Subaru Outback: WAS TURNING LEFT INTO A DRIVEWAY AT
RESURRECTION CEMETERY IN MONTEREY PARK CA WHEN I HEARD
A LOUD POPPING SOUND AND THEN NOTICED THE FRONT
WINDSHIELD WAS CRACKED. IT APPEARED NOTHING HAD HIT IT. THE
CRACK IS LOCATED IN THE CENTER LOWER BOTTOM STARTING
FROM THE EDGE AND CREATING AN “L” PATTERN. IT IS A SUBARU
2017 OUTBACK WITH 9,100 MILES.

i. 2017 Subaru Outback: THE QUALITY OF THE WINDSHIELD LEAVES A LOT
TO BE DESIRED. THIS IS THE SECOND TIME IN LESS THAN A YEAR I
HAVE HAD TO REPLACE MY WINDSHIELD. IN BOTH OCCASIONS, THE
WINDSHIELD CRACKED WHILE THE VEHICLE WAS IN MOTION. I
THOUGHT THE FIRST CRACK WAS CAUSED BY A_ SMALL
OBJECT/PROJECTILE I COULD NOT SEE. THEN THE SECOND CRACK
OCCURRED A FEW MONTHS LATER (ABOUT 5 MONTHS APART)
AROUND THE SAME SPOT (DRIVER SIDE) AS THE FIRST ONE. IN ABOUT
30 MINUTES, THE CRACK RADIATED QUICKLY FROM THE DRIVER
SIDE ALL THE WAY TO THE MIDDLE OF THE WINDSHIELD. IN BOTH
CASES, EVEN IF THE CRACK WAS CAUSED BY A SMALL OBJECT, THE
IMPACT WAS TOO SMALL TO EXPLAIN SUCH MAJOR DAMAGE. THE
FIRST TIME THE WINDSHIELD CRACKED, IT WAS REPLACED BY A
SUBARU RECOMMENDED PART AND NOT BY AN AFTERMARKET
WINDSHIELD. I WILL USE A SUBARU RECOMMENDED PART AGAIN.
HOWEVER, BASED ON THE EVIDENCE, I DO NOT HAVE ANY

8

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 12 of 42 PagelD: 12

CONFIDENCE THAT THE PROBLEM WILL NOT RESURFACE. I THINK
THE WINDSHIELD IS FUNDAMENTALLY DEFECTIVE.

j. 2017 Subaru Forester: WINDSHIELD CRACKED ALL BY ITSELF A SECOND
TIME. GOT INTO THE CAR, LOOKED UP, MASSIVE CRACK FROM THE
TOP EDGE DOWN AND ACROSS. THERE WAS NO IMPACT. FILED
INSURANCE CLAIM, TOOK TO DEALERSHIP, HAD WINDSHIELD
REPLACED WITH ANOTHER OEM SUBARU WINDSHIELD, HAD
EYESIGHT SYSTEM CALIBRATED. CAR SAT AT DEALERSHIP
UNDRIVEABLE FOR 4 MONTHS BECAUSE WINDSHIELD WAS ON
NATIONAL BACKORDER.

k. 2018 Subaru Outback: WINDSHIELD EASILY CRACKS - WE HAVE HAD
OUR 2018 OUTBACK FOR LESS THAN 6 MONTHS AND LESS THAN 5000
MILES AND HAVE HAD 3 WINDSHIELDS DEVELOP SEVERE CRACKING.
THE FIRST TWO WERE REPLACED WITH FACTORY WINDSHIELDS BY
PROFESSIONAL INSTALLERS. THE SLIGHTEST IMPACT, THE LAST TWO
BEING BARELY PERCEIVABLE, RESULTS IN AN ELONGATED CRACK
FORMING. WITH FOUR VEHICLES IN OUR HOUSEHOLD, WE HAVE
ONLY HAD 2 WINDSHIELDS REPLACED IN 14 YEARS SINCE MOVING
TO THIS AREA SO HAVE RULED OUT BAD LUCK OR DRIVING HABIT.
SUBARU (BOTH DEALER AND CORPORATE) HAVE BEEN
UNRESPONSIVE. THE CURRENT CRACKING AND STAR FORMED AFTER
A BARELY AUDIBLE IMPACT. THE STAR GREW AND IS NOW
CRUMBLING IN THE CENTER WITH 3 FRACTURE LINES EXTENDING
FROM IT. FIRST INCIDENT - ON I-17 WHILE PASSING A SEMI APPROX
SPEED 75 MPH SECOND INCIDENT - ON AZ 69 IN NORMAL TRAFFIC
APPOX SPEED 45 MPH THIRD INCIDENT - ON I-17 WHILE FOLLOWING
A VEHICLE USING ISIGHT DYNAMIC CRUISE CONTROL APPROX SPEED
75 MPH FIRST TWO CLAIMS COVERED BY INSURANCE WHICH WE
ATTRIBUTED TO BAD LUCK. THIRD INCIDENT IN SO FEW
MONTHS/MILES SEEMS TO POINT TO QUALITY/DESIGN ISSUE SINCE
OTHER VEHICLES (PAST AND PRESENT) HAVE NEVER DEVELOPED
THIS SEVERE CRACKING (PICTURE PROVIDED) WHICH PROMPTED
THIS COMPLAINT.

I. 2018 Subaru Forester: WINDSHIELD BREAKAGE 2018 SUBARU FORESTER.
OUR WINDSHIELD WAS HIT TWICE BY SMALL ROCKS IN EXACTLY
THE SAME PLACE TWICE WITHIN 30 DAYS. ONE BREAK ON THE
ORIGINAL WINDSHIELD AND AGAIN ON THE REPLACEMENT
WINDSHIELD. IT APPEARS THE DESIGN OF THE HOOD FACILITIES THE
DAMAGE OR THE DESIGN OF THE GLASS IS FRAGILE. THESE BREAKS
OCCURRED WHILE DRIVING ON THE INTERSTATE WITH SPEEDS OF
AROUND 70 MPH. WHEN SPEAKING TO THE SUBARU DEALERSHIP OF
OUR CONCERN THEY INFORMED US THAT SUBARU WINDSHIELDS
HAD A TENDENCY TO CRACK EASILY AND NEEDED TO BE REPLACED

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 13 of 42 PagelID: 13

OFTEN. WHEN WE ASKED THEM IF THIS SEEMED LIKE A SAFETY
CONCERN THEY DID NOT SOME TO THINK IT WAS.

m. 2018 Subaru Forester: THE WINDSHIELD SIMPLY CRACKED UNDER THE
PASSENGER WIPER AND QUICKLY SPREAD ACROSS THE
WINDSHIELD. THERE WAS NO VIABLE IMPACT AND IT APPEARED
OVERNIGHT. THIS HAPPENED IN EARLY SEPTEMBER AND WE ARE
STILL WAITING FOR AN OEM REPLACEMENT FROM SUBARU.

n. 2018 Subaru Outback: MY WINDSHIELD IS CRACKED FOR THE 2ND TIME
NOW INITS FIRST YEAR OF OWNERSHIP. THE FIRST TIME IT CRACKED
IT WAS BECAUSE OF A PEBBLE STRIKE FROM THE ROAD. EXTREMELY
SMALL FRAGMENT STRUCK THE GLASS, MADE A POCK MARK, AND
THE WINDSHIELD WAS REPLACED. TODAY, LESS THAN A MONTH
LATER A NEW CRACK APPEARED WHILE DRIVING WITHOUT ANY
STRIKE FROM AN OBJECT. SUBARU DEALER CLAIMS IT WAS STRUCK
BUT FIND A CRACK ONLY WITHOUT ANY POINT ALONG IT OF AN
IMPACT MAKES ME VERY VERY SUSPICIOUS. NOW I HAVE TO WAIT
FOR THE INSURANCE COMPANY TO SETTLE ON CHARGES AND SEND
A CHECK BEFORE THE NEXT WINDSHIELD CAN BE APPLIED. MY WIFE
AND I WERE CALMLY DRIVING ON COMPLETELY PAVED ROADS
WHEN WE BOTH WATCHED THE CRACK APPEAR AND GROW DURING
OUR DRIVE. :-(I HAVE DRIVEN FOR 50+ YEARS, AND OWNED 20+ CARS.
PVE NEVER HAD THIS HAPPEN.

o. 2019 Subaru Outback: PURCHASED A BRAND NEW 2019 SUBARU
OUTBACK 3.6R LIMITED WITH EYESIGHT. WITH LESS THAN 23 MILES
ON IT, THE WINDSHIELD SPONTANEOUSLY CRACKED JUST SITTING IN
THE GARAGE. RESEARCHING THE WEB SHOWS THIS IS A PROBLEM
WITH SUBARU OUTBACK.

p. 2019 Subaru Outback: THE CAR WAS NOT USED OVER THE WEEKEND
EXCEPT FOR A 5 MILE TRIP TO CHURCH WHERE IT DID NOT
ENCOUNTER ANY ROCKS, HITS, ETC. DROVE HOME AND THE CAR
WINDSHIELD WAS FIND. THE NEXT MORNING WHEN I GOT INTO THE
CAR, AFTER I USED MY REMOTE TO START AND WARM UP MY
OUTBACK, THERE WAS ABOUT AN 8-10 INCH CRACK IN THE
WINDSHIELD THAT ORIGINATED FROM BEYOND THE WINDSHIELD
WIPER ON THE PASSENGER SIDE OF THE CAR. THE CRACK GREW
WORSE TO ABOUT 12 INCHES. CALLED SUBARU DEALER WHO
DIRECTED ME TO THEIR WINDSHIELD SERVICE AGENT. TOOK TIME
OFF FROM WORK AND THEY INSTALLED OEM GLASS (INSURANCE
COVERS THIS) AND CALIBRATED THE WINDSHIELD. AFTER DRIVING
HOME, THE CAR MADE WIND TUNNEL NOISES, WINDSHIELD FLUID
SYSTEM DID NOT WORK, NAVIGATION DID NOT WORK SO I BROUGHT
THE CAR TO THE DEALER (TOOK MORE TIME OFF FROM WORK). THEY
FOUND A LEAK IN THE WINDSHIELD, REPAIRED THE FLUID UNIT AND

10

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 14 of 42 PagelD: 14

IGNORED THE NAVIGATION ISSUE. THEY SENT ME BACK TO THEIR
AGENT. THEY TOOK OUT THE WINDSHIELD REPOSITIONED IT AND
SENT ME ON MY WAY. TODAY I FOUND PUDDLES OF WATER ON THE
FLOOR OF MY CAR (LEAK), NAVIGATION DOES NOT WORK AND WIND
TUNNEL NOISE IS STILL THERE. THIS WINDSHIELD IS SUPPOSED TO
PROTECT THE DRIVER AND PASSENGER AS EXTRA SUPPORT FOR THE
ROOF, PREVENTION OF OBJECTS FLYING AT YOU AND ALLOW FOR
THE EYESIGHT SYSTEM TO DO ITS JOB. THIS CAR IS ONE MONTH OLD
AND THE CRACK IN THE WINDSHIELD EXPERIENCE SOUNDS EERILY
SIMILAR TO OTHERS’ COMPLAINTS. WHEN YOU PAY THE MONEY FOR
A TOP SAFETY PICK, YOU WANT THE SAFETY AND I DO NOT HAVE IT.

q. 2019 Subaru Forester: I AM HERE TO REPORT MY 2019 SUBARU
FORRESTER WINDSHIELD CRACK. I THE CAR IS ONLY 1 MONTH OLD
AND WE FOUND THE CRACK IN THE MORNING WHILE SITTING IN THE
DRIVEWAY I HEARD THE SAME PROBLEM HAPPENS ON 2015
OUTBACK I] CALLED THE SHOP AND THEY TOOK PICTURES AND THEY
DID NOT FIND ANY CHIPS THAT WOULD INDICATE A ROCK OR PEBBLE
HIT THE CAR AND SAID THEY WILL CALL SUBARU AND GET BACK TO
ME

r. 2019 Subaru Forester: WINDSHIELD CRACKED ,BOTTOM CENTER UP
ABOUT 15” CIRCLE .VEHICLE PARKED .NO STONE MARK OR STAR
MARK. LOOKS LIKE FACTORY DEFECT. VE HEARD OF OTHERS
DOING SAME.

s. 2019 Subaru Outback: WINDSHIELD SPONTANEOUSLY CRACKED AT THE
BASE OF THE WINDSHIELD, UNDER THE WIPER BLADE WHILE
DRIVING ON THE HIGHWAY. I WAS NOT FOLLOWING ANY VEHICLES
SO A ROCK CHIP COULD NOT BE THE CAUSE. THIS IS POOR
WINDSHIELD QUALITY AND DESIGN BY SUBARU.

62. The high quantity and frequency of complaints, repairs, and replacements related
to the Defect over multiple years across multiple Subaru vehicle models, including the Class
Vehicles and earlier model years, indicate that Defendant has known about the Defect since 2014
or before but has continued designing and manufacturing Class Vehicles with the Defect.

63. Defendant’s extensive use of pre-release testing and focus on safety would have
also informed Defendant of the Defect in 2014 or before.

64. A reasonable analysis of the design and manufacturing of the Class Vehicles would

have revealed the Defect.

11

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 15 of 42 PagelD: 15

65. In 2015, Defendant implemented a New Car Limited Warranty program for
vehicles manufactured in 2015 or earlier in response to frequent complaints, repairs, and
replacements of defective windshields in Subaru vehicles. The new warranty program provided a
5-year warranty on the vehicle windshield, good for one windshield replacement. However, the
replacement windshield were similarly defective. Defendant’s implementation of the new warranty
program indicates that Defendant has known about the Defect since 2015 or before but has
continued designing and manufacturing Class Vehicles with the Defect.

66. Defendant actively concealed the Defect from customers by failing to disclose the
Defect to customers and by directing dealerships to refuse to repair or replace defective
windshields under warranty, but instead to blame drivers or unforeseeable circumstances for a
damaged windshield.

67. — It is dangerous and illegal to drive a vehicle with a chipped, cracked, or shattered
windshield because it impairs the driver’s view and the damage can expand while driving.

68. The windshield is a safety feature in itself protecting the driver and passengers from
outdoor debris and acting in concert with the vehicle airbags and seatbelts to protect the driver and
passengers in the event of an accident. If the windshield is defective, it may not provide adequate
support to the airbag to minimize injury.

69. The windshield is a structural component of vehicles, supporting the roof,
especially in the event of a rollover.

70. The Class Vehicles’ windshields are defective because they frequently, easily, and
spontaneously chip, crack, or shatter with little or no apparent cause.

71. Unlike windshields in other modern, comparable vehicles which are more durable,

the Class Vehicles’ windshields are fragile and prone to chipping, cracking, and shattering.

12

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 16 of 42 PagelD: 16

72. The Class Vehicles’ windshields may crack or shatter with no apparent cause, such
as when the vehicle is parked or when there is no way for anything to hit the windshield. Such
cracks often appear near the edge of the windshields accompanied by a popping sound.

73. The strength of the Class Vehicles’ windshields may also be affected by normal hot
or cold outdoor temperatures.

74. | Modern, comparable windshields do not chip, crack, or shatter as readily as the
Class Vehicles’ windshields in response to minor impacts, such as from a pebble while driving.

75. Consumers reasonably expect that the windshield of a modern, comparable vehicle
should be durable enough to withstand minor impacts while driving under normal conditions.

76. The Class Vehicles’ windshields also respond more drastically to chips and cracks,
resulting in small chips and cracks rapidly growing to long cracks covering the entire windshield.

77. Defendant advertises, markets, represents, and warrants the Class Vehicles as being
safe and able to drive off-road and on rough terrain. Subaru’s website states:

a. “There’s safe, and then there’s SUBARU SAFE. When you choose a Subaru,
you’re not just choosing a car. You’re choosing a company with a lifetime
commitment to protecting those you love. Learn more about our industry-leading
safety innovations, and why Subaru is a leading choice among parents with teen
drivers.”

b. “With Subaru Symmetrical All-Wheel Drive, sophisticated traction and stability-
control systems, and elevated ride height, the Outback is a more-than-capable
machine for navigating that place where the pavement ends and the real trip begins.
Just as your route and adventure are flexible, so is the Outback... . With power
going to all four corners and electronics constantly monitoring wheel spin to make
sure that power is sent where it’s needed, the Outback can tackle tough terrain out
of the box.”

c. “All Forester models feature lower body side cladding, which helps protect against
mud, rocks and other road debris.”

d. “In the Forester 2.5i Limited, 2.51 Touring and the 2.0XT models, driver-selectable
X-Mode engages optimized control of the engine, transmission shift pattern, Active
AWD front/rear clutch force, brakes, VDC and other critical systems to provide
better wheel control on slippery surfaces and steep inclines. Also in those models,

13

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 17 of 42 PagelD: 17

Hill Descent Control, which is automatically engaged with X-Mode, uses the VDC
system to help maintain a constant vehicle speed when the Forester is travelling
downhill off-road, which helps enhance control.”

78. | Areasonable consumer would consider Defendant’s marketing and advertising that
Class Vehicles are safe and able to drive off-road and on rough terrain to mean that the Class
Vehicles’ windshields should be durable enough to withstand minor impacts and should not crack
spontaneously.

79. Defendant did not inform consumers that the Class Vehicles’ windshields are
fragile and prone to chipping, cracking, and shattering.

80. Some Class Vehicles are also equipped with a safety alert system called EyeSight
which uses cameras mounted near the rear-view mirror. The EyeSight cameras only work properly,
and Subaru only warrants the EyeSight system, if the cameras are calibrated by a Subaru dealer
and the vehicle has a genuine Subaru windshield.

81. The EyeSight system therefore increases the cost of a windshield replacement
because the Class Vehicles must have a genuine Subaru windshield and the cameras must be
recalibrated by a Subaru dealer after replacement.

82. A windshield replacement for the Class Vehicles may cost approximately $500 to
$1,200 due, in part, to the requirements of a genuine Subaru windshield and recalibration of the
EyeSight cameras.

83, Defendant advertises, markets, represents, and warrants the Class Vehicles as being
merchantable, high-quality, durable, and safe.

84. Defendant knew or should have known that the defective design and manufacture
of the windshield of the Class Vehicles would create an unreasonable risk of chipping, cracking,

and shattering during normal, recommended, and foreseeable use.

14

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 18 of 42 PagelD: 18

85. | Defendant warranted the Class Vehicles for “defects in material or workmanship”
for three years or 36,000 miles.

86.  Defendant’s warranty excludes “any part which malfunctions, fails or is damaged
due to objects striking the vehicle, road hazards, whether on or off the road, accident, fire, neglect,
abuse or any other cause beyond the control of [Subaru].”

87. Defendant frequently refuses to cover windshield replacements under the warranty
by claiming that any damage is due to an accident, forcing consumers to pay for a repair or
replacement out-of-pocket or through their auto insurance.

CLASS ACTION ALLEGATIONS
88. Plaintiffs seek to represent the classes set forth below and bring this class action
pursuant to Fed. R. Civ. P. 23.

Nationwide Class

All Plaintiffs propose to represent:

All persons who purchased or leased a Class Vehicle in the United States.
Delaware Subclass

Plaintiff Zaback proposes to represent:

All persons who purchased or leased a Class Vehicle in Delaware.

North Carolina Subclass
Plaintiff Jones proposes to represent:
All persons who purchased or leased a Class Vehicle in North Carolina.
Illinois Subclass
Plaintiff Robbie proposes to represent:

All persons who purchased or leased a Class Vehicle in Illinois.

15

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 19 of 42 PagelD: 19

Indiana Subclass

Plaintiff Funk proposes to represent:

All persons who purchased or leased a Class Vehicle in Indiana.

89, The Classes exclude the following: Defendant, its affiliates, and its current and
former employees, officers and directors, and the Judge assigned to this case.

90. Plaintiff reserves the right to modify, change, or expand the definition of the Class
based upon discovery and further investigation.

91. Numerosity: The Classes are so numerous that joinder of all members is
impracticable. There are hundreds or thousands of Class members. The Classes are ascertainable
by records in Defendant’s possession.

92, Commonality: Questions of law or fact common to the class include, without
limitation:

a. Whether the Class Vehicles are defective;

b. Whether the Class Vehicles have a design defect;

c. Whether the Class Vehicles have a manufacturing defect;

d. Whether Defendant knew or should have known of the Defect;

e. Whether Defendant failed to disclose the Defect;

f. Whether Defendant concealed the Defect;

g. Whether a reasonable consumer would consider the Defect to be material;
h. Whether Defendant engaged in unfair or deceptive trade practices;

i. Whether Defendant breached a warranty;

j. Whether Defendant engaged in fraud; and

k. Whether Defendant was unjustly enriched.

16

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 20 of 42 PagelD: 20

93. Typicality: The claims or defenses of Plaintiffs are typical of the claims or defenses
of the Class members. Class members were injured and suffered damages in substantially the same
manner as Plaintiff, Class members have the same claims against Defendant relating to the same
course of conduct and the same Defect, and the Class members are entitled to relief under the same
legal theories asserted by Plaintiff.

94. Adequacy: Plaintiff will fairly and adequately protect the interests of the Class and
has no interests antagonistic to those of the Class. Plaintiff has retained counsel experienced in the
prosecution of complex class actions including, but not limited to, breaches of warranties, product
liability, product design defects, and state consumer fraud statutes.

95. Predominance: Questions of law or fact common to Class members predominate
over any questions affecting only individual members. Common questions such as the extent,
nature, causes, and consequences of the Defect, Defendant’s knowledge and concealment of the
Defect, and Defendant’s liability predominate over individual questions such as measurement of
economic damages.

96. Superiority: A class action is superior to other available methods for the fair and
efficient adjudication of this case because individual joinder of all members of the Class is
impracticable and the amount at issue for each Class member would not justify the cost of litigating
individual claims. Should individual Class members be required to bring separate actions, this
Court would be confronted with a multiplicity of lawsuits burdening the court system while also
creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on
a case-by-case basis, in which inconsistent results will magnify the delay and expense to all parties
and the court system, this class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale and comprehensive supervision by a single court.

17

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 21 of 42 PagelD: 21

97. Manageability: Plaintiff is unaware of any difficulties that are likely to be
encountered in the management of this action that would preclude its maintenance as a class action.

98. Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.
23(b)(3).

99. Defendant has acted, and refused to act, on grounds generally applicable to the
Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

100. Accordingly, this class action may be maintained pursuant to Fed. R. Civ. P.
23(b)(2).

STATUTES OF LIMITATIONS

101. Plaintiff hereby incorporates by reference each of the preceding allegations as
though fully set forth herein.

102. Defendant is estopped from relying upon any statutes of limitations by reason of
their fraudulent misrepresentation, suppression, and concealment of material facts, and any
applicable statutes of limitations are tolled by such conduct.

103. Defendant did not inform Plaintiff or Class members about the Defect inherent in
the Class Vehicles even though Defendant knew about the Defect at the time of purchase.

104. Asa result of Defendant’s omissions and misrepresentations, Plaintiff and Class
members did not know about the Defect inherent in the Class Vehicles.

COUNT I
Breach of Warranty in Violation of the Magnuson-Moss Warranty Act

15 U.S.C. § 2301, et seq.
(on behalf of Plaintiffs and the Nationwide Class)

105. Plaintiffs hereby incorporate by reference all preceding paragraphs as though fully

set forth herein.

18

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 22 of 42 PagelD: 22

106. Plaintiffs and Class members are each a “consumer” within the meaning of 15
U.S.C. § 2301(3).

107. Defendant is a “supplier” and “warrantor” within the meaning of 15 U.S.C. §§
2301(4) and (5).

108. The Class Vehicles are a “consumer product” within the meaning of 15 U.S.C. §
2301(1).

109. Defendant’s warranty is a “written warranty” within the meaning of 15 U.S.C. §
2301 (6).

110. Defendant’s implied warranty of merchantability implied in the contract for sale of
the Class Vehicles is an “implied warranty” within the meaning of 15 U.S.C. § 2301(7).

111. The amount in controversy of each individual claim is greater than $25 and the
amount in controversy is greater than $50,000 (exclusive of interests and costs) computed on the
basis of all claims to be determined in this suit.

112. The warranties cover the Defect and any damage proximately caused by the Defect,
including repair or replacement of the vehicle.

113. Plaintiffs and Class members reasonably and justifiably relied on Defendant’s
warranty when purchasing the Class Vehicles.

114. Defendant represented to Plaintiffs and Class members that the Class Vehicles were
merchantable, high-quality, durable, and safe.

115. The Defect caused the Class Vehicles to fail to conform to Defendant’s
representations.

116. The Defect caused the Class Vehicles to be unfit for their ordinary purposes because

the Defect prevents consumers from safely driving the Class Vehicles.

19

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 23 of 42 PagelD: 23

117. The warranty fails of its essential purpose to the extent it excludes the Defect
because the Defect unreasonably hinders the safe, normal, and foreseeable use of the Class
Vehicles, the Defect is not caused by improper use, neglect, accident, or any other cause outside
of Defendant’s control, and Defendant is unable or unwilling to provide an adequate, effective,
and lasting remedy and return the Class Vehicles to warranted condition.

118. Defendant’s exclusion of implied warranties is void to the extent it excludes a
warranty of merchantability applicable to the Defect because the Defect causes the warranty to fail
of its essential purpose.

119. Defendant breached the warranty because the Defect constitutes a defect in material
or workmanship and Defendant is unable or unwilling to provide an adequate, effective, and lasting
remedy and return the Class Vehicles to warranted condition.

120. Defendant breached the implied warranty because the Defect causes the Class
Vehicles to fail to conform to Defendant’s representations and to be unfit for their ordinary purpose
and Defendant is unable or unwilling to provide an adequate, effective, and lasting remedy and
return the Class Vehicles to warranted condition.

121. Defendant’s breach deprived Plaintiffs and Class members of the benefit of the
bargain.

122. Accordingly, Defendant has also violated 15 U.S.C. § 45(a)(1) by way of 15 U.S.C.
§ 2310(b).

123. As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

members have been injured and sustained damages.

20

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 24 of 42 PagelD: 24

COUNT II
Breach of Express Warranty
U.C.C. § 2-313

(on behalf of Plaintiffs and the Nationwide Class or, in the Alternative, Plaintiffs on Behalf
of their Respective State Classes)

124, Plaintiff hereby incorporates by reference all preceding paragraphs as though fully
set forth herein.

125. “Any affirmation of fact or promise made by the seller to the buyer which relates
to the goods and becomes part of the basis of the bargain creates an express warranty that the goods
shall conform to the affirmation or promise.” U.C.C. § 2-313(a)(1).

126. Defendant’s warranty of the Class Vehicles is an express warranty within the
meaning of U.C.C, § 2-313.

127. The express warranty covers the Defect and any damage proximately caused by the
Defect, including repair or replacement of the Class Vehicle.

128. Plaintiff and Class members reasonably and justifiably relied on Defendant’s
express warranty when purchasing the Class Vehicles.

129. The express warranty fails of its essential purpose to the extent it excludes the
Defect because the Defect unreasonably hinders the safe, normal, and foreseeable use of the Class
Vehicles, the Defect is not caused by improper use, neglect, accident, or any other cause outside
of Defendant’s control, and Defendant is unable or unwilling to provide an adequate, effective,
and lasting remedy and return the Class Vehicles to warranted condition.

130. Defendant breached the express warranty because the Defect constitutes a defect in
material or workmanship and Defendant is unable or unwilling to provide an adequate, effective,

and lasting remedy and return the Class Vehicles to warranted condition.

21

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 25 of 42 PagelD: 25

131. Defendant’s breach deprived Plaintiff and Class members of the benefit of the
bargain.
132. As a direct and proximate result of Defendant’s conduct, Plaintiff and Class
members have been injured and sustained damages.
COUNT III
Fraud by Concealment, Common Law

(on behalf of All Plaintiffs and the Nationwide Class or, in the Alternative, Plaintiffs on
Behalf of their Respective State Classes)

133. Plaintiffs hereby incorporate by reference the allegations contained in all preceding
paragraphs of this Complaint as though set forth fully herein.

134. All Plaintiffs assert this cause of action on behalf of themselves and their respective
classes.

135. Subaru committed fraud by failing to disclose and actively concealing, at the point
of sale and otherwise, that the windshields in Class Vehicles are defective and pose a safety hazard.
Subaru concealed the truth about the defect, intending for Plaintiffs and the Class to rely — which
they did.

136. A reasonable consumer would not have expected the windshield to suffer from the
defect described herein. Plaintiffs and the members of their classes did not know of the facts which
were concealed from them by Subaru. Moreover, as consumers, Plaintiffs and the members of the
classes did not, and could not, unravel the deception on their own.

137. Subaru had a duty to disclose the defect. Subaru had such a duty because the true
facts were known and/or accessible only to it and because it knew these facts were not known or

reasonably discoverable by Plaintiffs or the members of the classes.

22

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 26 of 42 PagelD: 26

138. Asa direct and proximate result of Subaru’s conduct, Plaintiffs and members of
their classes have been harmed in that they purchased Class Vehicles they otherwise would not
have, paid more for Class Vehicles than they otherwise would, paid for windshield diagnoses,
repairs, and replacements, towing, and/or rental cars, and are left with Class Vehicles of
diminished value and utility because of the defect. Meanwhile, Subaru has sold more Class
Vehicles than it otherwise could have and charged inflated prices for Class Vehicles, unjustly
enriching itself thereby.

139. Based on the foregoing, Plaintiffs are entitled to all remedies available, including
refunds, actual damages, liquidated damages, punitive damages, attorney fees and other reasonable
costs. Plaintiffs and Class members request that the Court award equitable relief, including an
order requiring Subaru to adequately disclose and repair the windshield defect and an order
enjoining Subaru from incorporating the defective windshields into its vehicles in the future.

140. Subaru’s acts. and omissions were done wantonly, maliciously, oppressively,
deliberately, with intent to defraud; in reckless disregard of the rights of Plaintiffs and the classes;
and to enrich themselves. Their misconduct warrants an assessment of punitive damages in an
amount sufficient to punish them and deter such conduct in the future, which amount shall be

determined according to proof at trial.

COUNT IV
(Violation of Delaware’s Consumer Fraud Act, Del. Code Ann. tit. 6, §§ 2511
through 2584)
(On Behalf of Plaintiff Zaback and the Delaware Subclass)

141. Plaintiff Zaback incorporates the preceding allegations by reference as if fully set

forth herein.

23

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 27 of 42 PagelD: 27

142. This cause of action is brought on behalf of Mr. Zaback and the Class pursuant to
Del. Code Ann. tit. 6, § 2525. Delaware’s Consumer Fraud Act protects consumers “unfair or
deceptive merchandising practices in the conduct of any trade or commerce in part or wholly
within this State.” Del. Code Ann. tit. 6, § 2512. Pursuant to § 2513,

[t]he act, use or employment by any person of any deception, fraud,
false pretense, false promise, misrepresentation, or the concealment,
suppression, or omission of any material fact with intent that others
rely upon such concealment, suppression or omission, in connection
with the sale, lease or advertisement of any merchandise, whether or
not any person has in fact been misled, deceived or damaged
thereby, is an unlawful practice.

143. Del, Code Ann. tit. 6, § 2525 permits any consumer injured by a violation of § 2513
to bring a civil action, including a class action, for damages and injunctive relief.

144. Plaintiff Zaback is informed, believes, and alleges, based on such information and
belief, that Subaru committed unfair and deceptive business acts and/or practices in violation of
Del. Code Ann. tit. 6, § 2513.

. 145. Subaru has, at all material times, represented to Plaintiff and the Class that Class
Vehicles were safe, reliable, and built to suit their ordinary and intended purpose. Subaru
represented that its windshields were in merchantable condition and fit for the ordinary purpose
for which windshields are used. But unlike other major car manufacturers, Subaru fails to tell
consumers that Class Vehicle windshields are prone to cracking, either from contact with common
road debris, or for no discernible reason. As a result, and contrary to Subaru’s representations, Mr.
Zaback and the Class were charged a higher amount than they otherwise would have paid had they
known of the Class Vehicles’ material defect.

146. These acts and practices are unfair and deceptive in material respects, offend public

policy, are immoral, unethical, oppressive and unscrupulous.

24

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 28 of 42 PagelD: 28

147. Asadirect and proximate result of Subaru’s unfair and deceptive acts and practices,
Mr. Zaback and the Class have suffered: injury by paying out of pocket for defective windshields
that easily cracked when they came into contact with articles on the road.

148. Mr. Zaback and the Class would not have incurred those out of pocket costs if
Subaru’s acts and practices with regard to its defective windshields were not unfair and deceptive.

149. Based on the foregoing, Mr. Zaback and the Class are entitled to all remedies
available pursuant to §§ 2522 and 2523, including, but not limited to, compensatory relief and
injunctive relief.

COUNT V

(North Carolina Breach of Implied Warranty of Merchantability)
(On behalf of Plaintiffs Jones and Garrett and the North Carolina Subclass)

150. Plaintiffs repeat and reallege the above allegations as if fully set forth herein.

151. Plaintiffs Jones and Garrett bring this claim individually and on behalf of the North
Carolina Subclass.

152. As detailed herein, Class Vehicles are not “fit for the ordinary purposes for which
such goods are used.” N.C. Gen, Stat. § 25-2-314. Specifically, Plaintiff Jones’ Class Vehicle
suffered a cracked windshield at or around 6,000 miles and Plaintiff Garrett’s Class Vehicle
suffered a cracked windshield at or around 1,500 miles, despite Defendant’s advertisement
representing Class Vehicles as safe and reliable vehicles with high-end safety features, as
described above.

153. The limitation in coverage of the implied warranty of merchantability is ineffective
because it was not “conspicuous”, insofar as it was buried in the sales contract that related to the
vehicles of Plaintiffs and the members of the North Carolina Subclass. The limitation in coverage

of the implied warranty of merchantability is also ineffective because it was not “conscionable”,

25

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 29 of 42 PagelD: 29

insofar as Subaru maintained far superior bargaining power and knowledge as a leading
manufacturer of vehicles.

154. Plaintiffs Jones and Garrett and members of the North Carolina Subclass would not
have purchased their Class Vehicles or would have paid less for them had they known the true
defective nature of the Class Vehicles, specifically the windshield defect that causes them to crack
easily from contact with debris on the road.

155. Asaresult of Defendant’s breach of warranty, Plaintiffs Jones and Garrett and the
members of the North Carolina Subclass have been damaged in the amount of the purchase price
or, in the alternative, the diminished value of their Class Vehicles and any consequential damages
resulting from their purchases.

COUNT VI
(Violation of the North Carolina Consumer Protection Act)
(N.C. Gen. Stat. § 75-1.1, et. seq.)
(Brought on behalf of Plaintiffs Jones and Garrett and the North Carolina Subclass)

156. Plaintiffs repeat and reallege the above allegations as if fully set forth herein.

157. Plaintiffs Jones and Garrett bring this claim individually and on behalf of the North
Carolina Subclass.

158. Plaintiffs Jones and Garrett and the members of the North Carolina Subclass are
consumers who purchased Class Vehicles, which are consumer goods.

159. Plaintiffs Jones and Garrett and the members of the North Carolina Subclass are
entitled to the protections of the Consumer Protection Act, N.C. Gen. Stat. § 75-1.1, et. seq. (the
‘‘Act”’) and may recover damages pursuant to the provisions of the Act.

160. N.C. Gen. Stat. § 75-1.1 makes unlawful “[uJnfair methods of competition in or

affecting commerce, and unfair or deceptive acts or practices in or affecting commerce.”

26

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 30 of 42 PagelD: 30

161. Defendant engaged in unfair methods of competition in or affecting commerce, and
unfair or deceptive acts and/or practices in or affecting commerce, through their advertisements
and packaging of Class vehicles, by representing to Plaintiffs Jones and Garrett and members of
the North Carolina Subclass that the Class Vehicles were safe and reliable with high-end safety
features. Such pattern of conduct was uniform in nature with respect to the marketing and sale of
the Class Vehicles.

162. Defendant also knowingly concealed, suppressed and consciously omitted material
facts from Plaintiffs Jones and Garrett and other members of the members of the North Carolina
Subclass knowing that consumers would rely on the advertisements and Defendant’s uniform
representations concerning the Class Vehicles’ high-end safety features and functionality when
making purchasing decisions.

163. Defendant’s acts and omissions possessed the tendency or capacity to mislead or
create the likelihood of deception.

164. Defendant’s acts and omissions were and are unfair because they offend established
public policy,

165. Defendant’s acts and omissions were and are immoral, unethical, oppressive,
unscrupulous, or substantially injurious to consumers. |

166. Defendant’s acts and omissions were and are unfair because they amount to an
inequitable assertion of their power or position.

167. Until the present, Defendant knowingly accepted the benefits of their deception and
improper conduct in the form of profits from the increased sale of the Class Vehicles and/or paid

repair services,

27

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 31 of 42 PagelD: 31

168. Asa proximate result of the above-described Consumer Protection Act violations,
Plaintiffs Jones and Garrett and members of the North Carolina Subclass: (a) purchased and used
Class Vehicles when they would not otherwise have done so; (b) suffered economic losses
consisting of the Class Vehicle’s cost of purchase or, alternatively, the diminished value of the
Class Vehicles because of the windshield defect; (c) suffered and/or will suffer additional
economic losses in purchasing another vehicle and/or out-of-pocket repair costs; and (d) suffered
and will suffer additional economic losses incidental to the windshield defect.

169. As a direct and proximate result of these unfair, deceptive and unconscionable
commercial practices, Plaintiffs Jones and Garrett and the members of the North Carolina Subclass
have been damaged in an amount in excess of $10,000, and are entitled under NC. Gen. Stat. § 75-
16 to recover treble damages as well as attorneys’ fees and costs.

COUNT VU
(Violation of Illinois Consumer Fraud and Deceptive Business Practice Act (“IFCA”), 815

ILCS 505 et seq.)
(On Behalf of Plaintiff Robbie and the Illinois Subclass)

170. Plaintiffs hereby incorporate by reference the allegations contained in all preceding
paragraphs of this Complaint as though set forth fully herein.

171. Plaintiff Robbie asserts this cause of action on behalf of himself and the Illinois
Subclass.

172. Subaru has violated the ICFA’s prohibition on deceptive conduct in that it used
unconscionable business practices by failing to disclose, at the point of sale or otherwise, that the
windshields in Class Vehicles are defective and pose a safety hazard.

173. Asa direct and proximate result of Subaru’s conduct, Plaintiff Robbie and other

members of the Illinois class have been harmed in that they purchased Class Vehicles they

28

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 32 of 42 PagelD: 32

otherwise would not have, paid more for Class Vehicles than they otherwise would, paid for
windshield diagnoses, repairs, and replacements, towing, and/or rental cars, and are left with Class
Vehicles of diminished value and utility because of the Defect. Meanwhile, Subaru has sold more
Class Vehicles than it otherwise could have and charged inflated prices for Class Vehicles, unjustly
enriching itself thereby.

174. Plaintiff Robbie seeks damages and appropriate equitable relief, including an order
requiring Subaru to adequately disclose and repair the windshield Defect, and an order enjoining
Subaru from incorporating the defective windshield into its vehicles in the future.

175. Based on the foregoing, Plaintiff Robbie and the Illinois Subclass are entitled to all
remedies available pursuant to the IFCA, including refunds, actual damages, liquidated damages,
punitive damages, attorney fees and other reasonable costs. Plaintiff Robbie and the Illinois
Subclass also request that the Court award equitable relief, including an order requiring Subaru to
adequately disclose and repair the windshield Defect and an order enjoining Subaru from
incorporating the defective windshield into its vehicles in the future.

COUNT VUI
(Unfair Acts and Practices in Violation of Illinois Consumer Fraud and Deceptive Business
Practice Act (“IFCA”), 815 ILCS 505 et seq.)
(On Behalf of Plaintiff Robbie and the Illinois Subclass)

176. Plaintiffs hereby incorporate by reference the allegations contained in all preceding
paragraphs of this Complaint as though set forth fully herein.

177. Plaintiff Robbie asserts this cause of action on behalf of himself and the Illinois
Subclass.

178. As alleged more fully herein, Subaru has violated Illinois’ prohibition on unfair

conduct because its acts, omissions, policies, and course of conduct: (1) offend public policy; (2)

29

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 33 of 42 PagelD: 33

are immoral, unethical, oppressive, and unscrupulous; (3) cause substantial injury to consumers in
violation of the ICFA. Its unfair business practices include failing to disclose, at the point of sale
or otherwise, that the windshield in Class Vehicles is defective and poses a safety hazard.

179. Asa direct and proximate result of Subaru’s conduct, Plaintiff Robbie and other
members of the Illinois Subclass have been harmed in that they purchased Class Vehicles they
otherwise would not have, paid more for Class Vehicles than they otherwise would, paid for
windshield diagnoses, repairs, and replacements, towing, and/or rental cars, and are left with Class
Vehicles of diminished value and utility because of the Defect. Meanwhile, Subaru has sold more
Class Vehicles than it otherwise could have and charged inflated prices for Class Vehicles, unjustly
enriching itself thereby. |

180. Plaintiff Robbie seeks damages and appropriate equitable relief, including an order
requiring Subaru to adequately disclose and repair the windshield defect, and an order enjoining
Subaru from incorporating the defective windshield into its vehicles in the future.

181. Based on the foregoing, Plaintiff Robbie and the Illinois Subclass are entitled to all
remedies available pursuant to the IFCA, including refunds, actual damages, liquidated damages,
punitive damages, attorney fees and other reasonable costs. Plaintiff Robbie and the Illinois
Subclass also request that the Court award equitable relief, including an order requiring Subaru to
adequately disclose and repair the windshield defect and an order enjoining Subaru from

incorporating the defective windshield into its vehicles in the future.

30

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 34 of 42 PagelD: 34

COUNT IX
(Breach of the Implied Warranty of Merchantability Under Illinois Law, 810 Ill. Comp.
Stat. §§ 5/2-314 and 5/2A-212)
(On Behalf of Plaintiff Robbie and the Illinois Subclass)

182. Plaintiffs hereby incorporate by reference the allegations contained in all preceding
paragraphs of this Complaint as though set forth fully herein.

183. Plaintiff Robbie asserts this cause of action on behalf of himself and the Illinois
Subclass.

184, The Class Vehicles are “goods” within the meaning of 810 III. Comp. Stat. §§ 5/2-
105(1) and 5/2A-103(1)(h)).

185. A warranty that goods shall be merchantable and fit for the ordinary purposes for
which such goods are used is implied in a contract for their sale if the seller is a merchant with
respect to goods of that kind pursuant 810 Ill. Comp. Stat. §§ 28-2-314 and 28-12-212.

186. As the manufacturer of the Class Vehicles who also sells them through its dealers,
Subaru is a “merchant” within the meaning of Illinois Law and with respect to the Class Vehicles
under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and “sellers” of motor vehicles under
§ 5/2-103(1)(d).

187. Subaru’s implied warranty that the Class Vehicles were merchantable was part of
the basis of the bargain between Subaru and Plaintiffs and members of the Illinois Subclass,

188. The Class Vehicles are not merchantable because the windshields contain a
dangerous safety defect in which they easily crack when common road debris comes into contact
with the windshield, leading to rapid and extensive damage. Accordingly, the windshields are not
of fair average quality within the description and are not fit for the ordinary purposes for which

such goods are used.

31

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 35 of 42 PagelD: 35

189, Subaru was provided notice of these issues and defects through hundreds of
NHTSA complaints, online forums discussing the issue, actual notice from its consumers, directly,
and through its dealers.

190. As a direct and proximate result of Subaru’s breach of the warranties of
merchantability, Plaintiff and members of the Illinois Subclass have been damaged in an amount
to be proven at trial.

COUNT X
(Violation of the Indiana Deceptive Consumer Sales Act)

(Ind. Code § 24-5-0.5-3)
(On Behalf of Plaintiff Funk and the Indiana Subclass)

191. Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
herein.

192. Plaintiff Funk brings this action on behalf of himself and the Indiana State Subclass
against Defendant.

193. Subaru, Plaintiff Funk, and the Indiana State Subclass members are “persons”
within the meaning of Ind. Code § 24-5-0.5-2(2) and a “supplier” within the meaning of Ind. Code
§ 24-5-.05-2(a)(3).

194, Plaintiff Funk’s and Indiana State Class members’ purchases of the Class Vehicles
are “consumer transactions” within the meaning of Ind. Code § 24-5-.05-2(a)(1).

195. The Indiana Deceptive Consumer Sales Act (“Indiana DCSA prohibits a person
from engaging in a “deceptive act,” which includes representing: “(1) That such subject of a
consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses,
or benefits that they do not have, or that a person has a sponsorship, approval, status, affiliation,
or connection it does not have; (2) That such subject of a consumer transaction is of a particular

standard, quality, grade, style or model, if it is not and if the suppliers knows or should reasonably

32

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 36 of 42 PagelD: 36

now that it is now; ... (7) That the supplier has a sponsorship, approval or affiliation in such
consumer transaction that the supplier does not have, and which the supplier knows or should
reasonably know that the supplier does not have; ... (c) Any representations on or within a product
or its packaging or in advertising or promotional materials which would constitute a deceptive act
shall be the deceptive act both of the supplier who places such a representation thereon or therein,
or who authored such materials, and such suppliers who shall state orally or in writing that such
representation is true if such other supplier shall know or have reason to know that such
representation was false.” Ind. Code § 24-5-0.5-3.

196. In the course of their business, Defendant, through its agents, employees, and/or
subsidiaries, violated the Indiana DCSA as detailed above. Specifically, in developing and
installing windshields in the Class Vehicles whose Defect was concealed from consumers, and in
marketing, offering for sale, and selling the defective Class Vehicles, Defendant engaged in one
or more of the following unfair or deceptive acts or practices as defined in Ind. Code § 24-5-0.5-
3:

A. Representing that the Class Vehicles have approval, characteristics, uses, or
benefits that they do not have;

B. Representing that the Class Vehicles are ofa particular standard, quality and
grade when they are not; and/or

C, Advertising the Class Vehicles with the intent not to sell or lease them as
advertised.

197. Defendant’s scheme and concealment of the true characteristics of the Class
Vehicle windshields were material to Plaintiff Funk and the Indiana State Subclass, as Defendant

intended. Had they known the truth, Plaintiff Funk and the Indiana State Subclass would not have

33

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 37 of 42 PagelD: 37

purchased or leased the Class Vehicles, or—if the Class Vehicles’ true nature had been disclosed
and mitigated, and the Vehicles rendered legal to sell—would have paid significantly less for them.

198. Plaintiff Funk and the Indiana State Subclass had no way of discerning that
Defendant’s representations were false and misleading, or otherwise learning the facts that
Defendant had concealed or failed to disclose, because Defendant’s safety system was extremely
sophisticated technology. Plaintiff Funk and the Indiana State Subclass members did not, and could
not, unravel Defendant’s deception on their own.

199, Defendant had an ongoing duty to Plaintiff Funk and the Indiana State Subclass to
refrain from unfair and deceptive practices under the Indiana DCSA in the course of their business.
Specifically, Defendant owed Plaintiff Funk and the Indiana State Subclass members a duty to
disclose all the material facts concerning the windshield because they possessed exclusive
knowledge, they intentionally concealed it from Plaintiff and the Indiana State Subclass, and/or
they made misrepresentations that were rendered misleading because they were contradicted by
withheld facts.

200. Plaintiff and Indiana State Class members suffered ascertainable loss and actual
damages as a direct and proximate result of Defendant’s concealment, misrepresentations, and/or
failure to disclose material information.

201. Defendant’s violations present a continuing risk to Plaintiff and the Indiana State
Class, as well as to the general public. Defendants’ unlawful acts and practices complained of
herein affect the public interest.

202. Pursuant to Ind. Code § 24-5-0.5-4, Plaintiff Funk and the Indiana State Class seek
an order enjoining Defendant’s unfair and/or deceptive acts or practices, and awarding damages,

punitive damages, and any other just and proper relief available under the Indiana DCSA.

34

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 38 of 42 PagelD: 38

203. Defendant was provided notice of the issues raised in this count and this Complaint
by, among other things, the numerous complaints lodged against it, and the many individual notice
letters sent by putative class members within a reasonable amount of time after the allegations of
Class Vehicle defects became public. Because Defendants failed to remedy its unlawful conduct
within the requisite time period, Plaintiffs seek all damages and relief to which Plaintiff and the
Indiana State Class are entitled |

COUNT XI
(Breach of Implied Warranty of Merchantability)
(Ind. Code Ann. § 26-1-2-314)

(15 U.S.C. §§ 2301-2312)
(On Behalf of Plaintiff Funk and the Indiana Subclass)

204. Plaintiffs re-allege and incorporate the preceding paragraphs as if fully set forth
herein.

205. Plaintiff Funk brings this action on behalf of herself and the proposed Indiana State
Class members against Subaru. For purposes of this section, “Defendants” refers to Subaru of
America, Inc.

206. Defendants were at all relevant times “merchants” with respect to Class Vehicles
under Ind. Code Ann. § 26-1-2-104(1).

207. The Class Vehicles were at all relevant times “goods” within the meaning of Ind.
Code Ann. § 26-1-2-105(1).

208. Class Vehicles are “consumer products,” as that term is defined by 15 U.S.C.
§ 2301(1).

209. Plaintiff Funk and the proposed Indiana State Subclass members are “consumers,”

as that term is defined by 15 U.S.C. § 2301(3).

35

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 39 of 42 PagelD: 39

210. Defendants are “warrantor[s]” and “supplier[s],” as those terms are defined by 15
U.S.C. § 2301(4) and (5).

211. Defendants provided Plaintiff Funk and the proposed Indiana State Subclass
members with “implied warranties,” as that term is defined by 15 U.S.C. § 2301(7).

212. In their capacity as warrantors and by the conduct described herein, any attempt by
Defendants to limit the implied warranties in a manner that would exclude coverage of the
defective Class Vehicle windshields is unconscionable and any such effort to disclaim, or
otherwise limit, liability for the defective windshields is void.

213. All jurisdictional prerequisites have been satisfied herein.

214. The Defects are a result of the windshields’ design and are not the product of any
manufacturing flaw or alteration in the windshields after they were manufactured. In other words,
the Defects existed at the point of design, manufacture, distribution, and sale.

215. A warranty that the windshields were in merchantable condition and fit for the
ordinary purpose for which windshields are used is implied by law pursuant to Ind. Code Ann,
§ 26-1-2-314. This implied warranty of merchantability is part of the basis for the bargain between
Defendants, on the one hand, and Plaintiff Funk and the proposed class members, on the other.

216. Notwithstanding the aforementioned duty, at the time of delivery, Defendants
breached the implied warranty of merchantability because the windshields are not fit for the
ordinary purposes for which such goods are used and failed to conform to the standard performance
of like products used in the trade. The windshields are prone to crack when operated as Defendants
instructed and intended at the time Plaintiff Funk and the proposed Indiana Subclass members

purchased the Class Vehicles.

36

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 40 of 42 PagelD: 40

217. Defendants knew or should have known that the windshields posed a safety risk
and were defective as designed and knew or should have known that selling the Class Vehicle to
Plaintiff Funk and to the proposed Indiana Subclass members as marketed constituted a breach of
the implied warranty of merchantability.

218. Asa direct and proximate result of Defendants’ breach of the implied warranty of
merchantability, Plaintiff Funk and the proposed class members bought the Class Vehicles without
knowledge of the Defects or their serious safety risks. |

219. Asa direct and proximate result of Defendants’ breach of the implied warranty of
merchantability, Plaintiff Funk and the proposed class members purchased unsafe products which
could not be used for their intended purpose of safe driving in common road conditions.

220. Asa direct and proximate result of Defendants’ breach of the implied warranty of
merchantability, Plaintiff Funk and the proposed class members have suffered damages and did
not receive the benefit of their bargain.

221. Defendants were unjustly enriched by keeping the profits for their unsafe products
for years before incurring any costs of repair, replacement, retrofit, or a recall. Defendants were
unjustly enriched by keeping the profits for their unsafe products while unjustly requiring Plaintiff
Funk and the proposed class members to bear costs of repair and replacement, including the risk
of injury or other harm.

222. Warranty disclaimers are unconscionable where, as here, proposed class members
have no meaningful choice in determining the terms of a warranty, there is a gross disparity of
power between the proposed class members and the manufacturer, the terms of the warranty favor
the manufacturer over the buyer, and the manufacturer had knowledge of the Defects. Under Ind.

Code Ann. § 26-1-2-316(2), warranty disclaimers are unenforceable where, as here, the terms are

37

 
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 41 of 42 PagelD: 41

inconspicuous. Finally, it would be unreasonable under Ind. Code Ann. § 26-1-2-316(1) to apply
an implied warranty limitation when no reasonable consumer would be aware of that limitation
prior to purchase, particularly because Defendants never required consumers to acknowledge
acceptance or receipt of the purported limitation on warranties.

223. Defendant’s conduct as described herein, including Defendant’s knowledge of the
defective windshields and its action, and inaction, in the face of that knowledge, has failed to
comply with its obligations under their written and implied promises, warranties, and
representations.

224, Defendant’s breaches of the implied warranty of merchantability damaged Plaintiff
Funk and the proposed Indiana State Subclass in an amount to be proven at trial. Among other

things, the market price of the product that Plaintiff Funk and the proposed Indiana State Subclass

members actually paid for (i.e., vehicles that could be used safely in common road conditions) is.

higher than the market price of the product that Defendants provided (i.e., vehicles that can only
be used on roads lacking common road debris like pebbles or gravel). Additionally, Plaintiff Funk
and the proposed class members is entitled to revoke her acceptance of the Class Vehicle, obtain
damages and equitable relief, and obtain attorney’s fees and costs pursuant to 15 U.S.C. § 2310.

225. Plaintiff Funk and proposed class members is also entitled to damages under Ind.
Code § 26-1-2-714.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, pray

for a judgment against Defendant as follows:
a. For an order certifying the proposed Classes, appointing Plaintiffs as the

Representative of the Classes, and appointing the law firms representing Plaintiffs
as counsel for the Classes;

38
Case 1:20-cv-02845-RBK-JS Document1 Filed 03/16/20 Page 42 of 42 PagelD: 42

b. For an order awarding Plaintiffs and the members of the classes actual, statutory,
punitive, and/or any other form of damages provided by and pursuant to the statutes
cited above;

c. For a declaration that the Class Vehicles are defective, that the remedial work
necessary to correct the Defect is covered by the warranty, and that the warranty
fails of its essential purpose;

d. For compensatory damages, restitution, and/or refund of all funds acquired by
Defendant from Plaintiff and Class members as a result of Defendant’s unlawful,
unfair, deceptive, and unconscionable practices described herein, including actual,
statutory, punitive, and/or trebled damages to the extent permitted by law in an
amount to be proven at trial;

e. For punitive damages;

f. Payment of costs and expenses of suit herein incurred;

g. Both pre-and post-judgment interest on any amounts awarded;
h. Payment of reasonable attorneys’ fees and expert fees, and;

i. Such other and further relief as the Court may deem proper.

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand trial by jury.

Dated: March 16, 2020 /s/ Daniel C. Levin

Daniel C. Levin

Michael M. Weinkowitz

Charles E. Schaffer

Nicholas J. Elia

LEVIN SEDRAN BERMAN LLP

510 Walnut Street, Suite 500

Philadelphia, PA 19106

Phone: (215) 592-1500

Fax: (215) 592-4663

Email: dlevin@lfsblaw.com
mweinkowitz@lfsblaw.com
eschaffer@lfsblaw.com
nelia@|fsblaw.com

39

 
